Title: From George Washington to Guy Carleton, 30 July 1782
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Head Quarters 30th July 1782
                  
                  In reply to your letter of the 25th I have to inform your Excellency, that Major General Heath, second in Command with two Aids de Camp, will have the honor of meeting an Officer of equal Rank, of your Excellency’s appointment, at the house of Mr Phillips on the 5th day of August next—At that time General Heath will receive from your Officer the proceedings of the Court Martial on Captain Lippincut for the Murder of Captain Huddy, together with such other documents as you shall think proper to communicate.
                  The assurance which your Excellency has given me of the fullest satisfaction in this matter, is as pleasing as it is interesting.
                  Your Excellency’s propositions, contained in your letter of the 7th, have been communicated to Congress, and are now under the consideration of that Honorable Body—so soon as I am favor’d with their determination, your Excellency may be assured I will do myself the honor to communicate it.  I have the honor to be Sir Your Excellency’s Most Obedient and most humble servt
                  
                     Go: Washington
                  
               